                Case 2:21-mc-00047-RSL Document 2 Filed 04/19/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10     IN THE MATTER OF THE SEIZURE, BY                                CASE NO. MC21-0047RSL
       THE UNITED STATES POSTAL
11
       INSPECTION SERVICE, OF THE
12     PROPERTY LISTED IN                                              ORDER EXTENDING GOVERNING
       ATTACHMENT A                                                    CAFRA DEADLINES PURSUANT TO
13
                                                                       18 U.S.C. § 983(a)(3)(A)
14
15
16
17
18
19
             THIS MATTER comes before the Court on the Parties’ Stipulation and Request
20
     the Court Extend Governing CAFRA Deadlines Pursuant to 18 U.S.C. § 983(a)(3)(A). In
21
     light of the Parties’ agreement, pursuant to 18 U.S.C. § 983(a)(3)(A), the Court
22
     ORDERS:
23
24
             1. The Civil Asset Forfeiture Reform Act (CAFRA) deadlines governing the
25
                  administrative claims filed to the property listed in Attachment A are
26
                  HEREBY EXTENDED from April 20 & 21, 2021 to July 19, 2021.
27
28

      Order Extending Governing CAFRA Deadlines - 1                                     UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
      In the Matter of the Seizure, by USPIS, of the Property Listed in Attachment A
                                                                                         SEATTLE, WASHINGTON 98101
                                                                                               (206) 553-7970
                Case 2:21-mc-00047-RSL Document 2 Filed 04/19/21 Page 2 of 3




 1           IT IS SO ORDERED.
 2
 3           DATED this 19th day of April, 2021.
 4
 5
 6                                                        Robert S. Lasnik
                                                          United States District Judge
 7
 8
 9
10
     Presented by:
11
12 /s Michelle Jensen
13 MICHELLE JENSEN
   Assistant United States Attorney
14 United States Attorney’s Office
15 700 Stewart Street, Suite 5220
   Seattle, WA 98101
16 (206) 553-2619
17 Michelle.Jensen@usdoj.gov
   Counsel for the United States
18
19
20
21 /s Boris Petrenko
     BORIS PETRENKO
22 Petrenko Law Firm
     700 112th Avenue NE, Suite 300
23 Bellevue, Washington 98004
24 (425) 223-5637
     boris@petrenkolaw.com
25 Counsel for Claimants
26
27
28

      Order Extending Governing CAFRA Deadlines - 2                                     UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
      In the Matter of the Seizure, by USPIS, of the Property Listed in Attachment A
                                                                                         SEATTLE, WASHINGTON 98101
                                                                                               (206) 553-7970
               Case 2:21-mc-00047-RSL Document 2 Filed 04/19/21 Page 3 of 3




 1
                                                  ATTACHMENT A
 2
 3
        1. $152,631 in U.S. Currency / 21-USP-000398
 4
        2. $6,320 in U.S. Currency / 21-USP-000407
 5      3. $69,456 in U.S. Currency / 21-USP-000409
        4. $158,201 in U.S. Currency / 21-USP-00414
 6
        5. $94 in U.S. Currency / 21-USP-000416
 7      6. 13 USPS Money Orders Totaling $12,000 / 21-USP-000418
        7. 33 USPS Money Orders Totaling $16,010 / 21-USP-000419
 8
        8. 1 MoneyGram Money Order in the Amount of $800 / 21-USP-000420
 9      9. 5 Rouses Supermarket Money Orders Totaling $5,000 / 21-USP-000421
        10. 2 Fidelity Express Money Orders Totaling $990 / 21-USP-000422
10
        11. 15 USPS Money Orders Totaling $14,500 / 21-USP-000423
11      12. 13 Western Union Money Orders Totaling $11,900 / 21-USP-000424
        13. A Mossberg Shotgun, Serial No. AF0013955 / 21-USP-000425
12
        14. A Century Arms Rifle, Serial No. RAS47061541 / 21-USP-000426
13      15. A Marlin Rifle, Serial No. MM1949S3 / 21-USP-000427
        16. A Bushmaster Rifle, Serial No. SRD014365 / 21-USP-000428
14
        17. A Glock Handgun, Serial No. ZFE208 / 21-USP-000429
15      18. A Kimber Aegis Handgun, Serial No. PB0093892 / 21-USP-000430
        19. A Smith & Wesson Rifle, Serial No. TH03456 / 21-USP-000431
16
        20. An FNH Rifle, Serial No. FN1221059 / 21-USP-000432
17      21. A Glock Handgun, Serial No. BBVT020 / 21-USP-000433
        22. A Smith & Wesson Handgun, Serial No. NCZ9001 / 21-USP-000434
18
        23. A Smith & Wesson Handgun, Serial No. KEZ7281 / 21-USP-000435
19      24. A Smith & Wesson Handgun, Serial No. JET3934 / 21-USP-000436
        25. 1 La Nacional Money Order in the Amount of $1,000 / 21-USP-000447
20
        26. $12,000 in U.S. Currency / 21-USP-000519
21      27. 1 Cashier’s Check in the Amount of $80,000 / 21-USP-000520
        28. A 2016 Nissan Titan, VIN No 1N6BA1F47GN512502 / 21-USP-000523
22
        29. A 2018 Mercedes GLS, VIN No. 4JGDF7FE0JB069056 / 21-USP-000524
23      30. A 2020 Mercedes G-550, VIN No. W1NYC7HJ7LX363352 / 21-USP-000526
        31. 29 Pieces of Jewelry Valued at $14,450 / 21-USP-000533
24
        32. Miscellaneous Jewelry Valued at $16,867 / 21-USP-000535
25      33. Stainless Steel Rolex GMT Master II / 21-USP-000538
26
27
28

     Order Extending Governing CAFRA Deadlines - 3                                     UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5220
     In the Matter of the Seizure, by USPIS, of the Property Listed in Attachment A
                                                                                        SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
